Citation Nr: 1531274	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to basic eligibility for Post-9/11 GI Bill (Chapter 33) educational assistance benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Appellant had periods of service from July 7, 1993 to August 2, 1993 and from January 19, 2006 to April 18, 2006.  He is not currently in receipt of service-connected compensation for any disability. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia, which denied basic eligibility for Chapter 33 educational assistance benefits (also referred to as the "Post-9/11 GI Bill").  The RO in Montgomery, Alabama has jurisdiction over the appeal.

The Appellant testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2014.  A transcript of that hearing is associated with the file.

During his August 2014 hearing, the Veteran raised the issue of entitlement to service connection for a disability of the ulnar nerve.  See Board Hearing Transcript at 3-4.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Appellant served on active duty with the United States Navy from July 7, 1993 to August 2, 1993.

2.  The Appellant served on active duty with the United States Army from January 19, 2006 to April 18, 2006, after which he was discharged (uncharacterized). 

3.  The Veteran served for a total of 90 days after September 10, 2001 (less than 24 months on active duty) and did not complete his initial period of basic/skills training; accordingly this time period may not be credited towards determining the length of creditable active duty for purposes of establishing the payment rate for Chapter 33 (Post 9/11 GI Bill) education benefits.
 
4.  The Appellant was not discharged due to a service-connected disability and has no creditable period of service since September 10, 2001, for purposes of establishing eligibility for Chapter 33 (Post 9/11 GI Bill) education benefits. 


CONCLUSION OF LAW

The Veteran is not eligible for Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. §§ 21.9500, 21.9505, 21.9520, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510 (2014).   

In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.


II. Chapter 33 Educational Assistance

The educational assistance program under Chapter 33 (or the post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500. 

In pertinent part, eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, may be established in two ways. 

First, the individual must have served a minimum of 90 aggregate days of active duty (excluding active duty for entry level and skill training) and, after completion of such service: (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b)(2); 38 C.F.R. § 21.9520(b).

The Veteran contends that he is entitled to Chapter 33 educational assistance benefits because he had 30 days of continuous service on active duty, and he was discharged due to aggravation of an ulnar nerve disability.  Alternatively, he asserts that he received a not dishonorable discharge after more than 90 days of active duty service, and his ulnar nerve disability was a condition which interfered with duty. 

Here, the Appellant enlisted and served after September 10, 2001.  An Education Information Report dated July 23, 2013 indicates that the Appellant had an Active Duty period of 90 days, from January 19, 2006 to April 18, 2006.  The Appellant's DD 214 covering this period indicates that he had three months of net active service with 26 days of total prior active service (the period from July 7, 1993 to August 2, 1993).  He was separated due to failed medical/physical procurement standards and his character of service was uncharacterized.  A response from the Department of Defense dated August 8, 2013 indicates that the Appellant was discharged prior to completion of his One Station Unit Training (OSUT).  

In this case, the Veteran did not complete a total of at least 24 months of active duty; did not complete his first term of enlistment; and did not complete his entry level and skills training.  Accordingly, none of his 90 days of active duty service may be credited towards determining the length of creditable active duty for purposes of establishing the payment rate for Chapter 33 (Post 9/11 GI Bill) education benefits.  Pursuant to VA law and regulations found at 38 U.S.C.A. §§ 3311, 3313; and 38 C.F.R. § 21.9640, since the Veteran's aggregate duration of active duty was less than 24 months, his (uncompleted) period of training, in this case all 90 days of his active duty service, must be excluded in calculating the creditable length of service for establishing the rate of entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  As the Veteran did not serve a minimum of 90 aggregate days of active duty (excluding active duty for entry level and skill training), there is no basis for establishing eligibility under 38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520(a), and the other 5 factors need not be considered. 

The Board acknowledges that the Veteran did serve a minimum of 30 continuous days on active duty; however, he was not discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  In this regard, the  Board has referred herein a service connection claim for the condition (an ulnar nerve condition) which in effect he contends led to his discharge.  However, at this time this condition is not service-connected and accordingly, eligibility cannot be established under 38 U.S.C.A. § 3311(b)(2); 38 C.F.R. § 21.9520(b).

The Board acknowledges that the Veteran is competent to report his dates of service, the nature of such service, and the reasons for his discharge.  However, the Veteran's understanding of the nature of his service from January 19, 2006 to April 18, 2006, to include whether it constituted active duty which may be credited for purposes of determining eligibility for Chapter 33 benefits; and his mere contentions that the medical condition leading to his discharge should be service-connected are insufficient to grant education benefits at this time.  The Board has also considered the Appellant's argument that he was informed prior to his separation that he was eligible for education benefits, as he contended during hearing testimony.  However, "erroneous advice given by a government employee cannot be used to [prevent] the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (referring to the rule enunciated in OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L. Ed. 2d 387 (1990)).  The payment of Government benefits must be authorized by statute; therefore, erroneous advice given by a Government employee cannot be used to estop the Government from denying benefits.  OPM, 496 U.S. at 424.

The Board is sympathetic to the Appellant's claim; however, educational assistance benefits under Chapter 33 are prefaced on specific and unambiguous legal requirements, which have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 ; Taylor v. West, 11 Vet. App. 436, 440-41 (1998). 

In view of the foregoing discussion, the Board finds that the Appellant lacks qualifying service to be eligible for Post-9/11 GI Bill educational assistance benefits under Chapter 33.  The legal criteria in this case are clear and the law is dispositive of the claim on appeal.  See Sabonis v Brown, 6 Vet. App. 426 (1994). Consequently, there is no basis for establishing basic eligibility for Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to basic eligibility for Post-9/11 GI Bill (Chapter 33) educational assistance benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


